Case 7:19-cr-00244-VB Document 51 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

ee ee ee ne me spe stem at mm it Hmm dd ru Ah i Et A to x
UNITED STATES OF AMERICA,
-against-
19 Cr 244- 3 (VB)
Carmen Torres
Defendant.
“ x

Briccetti, J
ORDER ACCEPTING PLEA ALLOCUTION
The Court has reviewed the transcript of the plea allocution in the above entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of
the Honorable Judith C. McCarthy, United States Magistrate Judge, dated March 11, 2020, is
approved and accepted.

The Clerk of the Court is directed to enter the plea.

SO ORDERED.
Dated: White ihre New York

sluho sel ;

Vincent L. Briccetti
United States District Judge
